Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 4-5, drawn to a food processing system including a tubular member, classified in B65G47/91. Claims 1 and 11 will be examined along with an election of Invention I.
Claims 8-10 and 14, drawn to a food processing system or a harvester including details of a nozzle and/or movement of the nozzle by an actuator, classified in B26D7/1863. Claims 1 and 11 will be examined along with an election of Invention II.
Claims 15-16, drawn to a combination including a conveyor system, a scanning system, and a cutting system, where a discharge system includes a ballistic launcher, classified in B26D3/10. Claims 1-3, 6-7, 11-13, and 17-18 will be examined along with an election of Invention III.
Claims 19-20, drawn to a harvester including a ballistic launcher and details of one or more nozzles, classified in A22C17/0093. Claims 17-18 will be examined along with an election of Invention VI.
Upon the allowance of any independent claim, all claims depending from the allowable independent claim will be rejoinder. For example, if the Applicant elects Invention I, and if claim 1 is found to be allowable, then claims 2-3 and 6-10 will be rejoined. As another example, if the Applicant elects Invention III, and if claim 17 is found to be allowable, then claims 19-20 will be rejoined.
The inventions are independent or distinct, each from the other because:
Inventions I, II, and IV are related but distinct inventions. The inventions do not overlap in scope and are not obvious variants. Invention I requires that the delivery subsystem includes a tubular member that is not required by Inventions II and IV; Invention II requires details of a nozzle that are not required by Inventions I and IV; and Invention IV requires a ballistic launcher that is not required by Inventions I and II. Further, the inventions are separately usable. Inventions I and II can be used with a robot arm gripper that moves items rather than a ballistic launcher. Inventions II and IV can be used with a delivery system where a nozzle is directly attached to a vacuum source with no tubular member in fluid communication with the nozzle. Inventions I and IV can be used with a nozzle is fixed to an actuator and has an aperture larger than a food item (such as if an intermediary material that holds the food item is gripped by the nozzle). There is two-way patentable distinction between each group, and also each has a unique search and examination burden.  See MPEP 806.05.
Inventions III and each of Inventions I, II, and IV are related as combination and subcombination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination of Invention III as claimed does not require the particulars of any of Inventions I, II, and IV as claimed because the combination as claimed does not require any of tubular member of Invention I, the details of the nozzle and/or actuator of Invention II, and the details of the one or more nozzles of Invention IV. Inventions I, II, and IV has separate utility such as a cutting system (e.g., in a combination where materials are sorted without being cut). 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
In the present case, different search queries are required for each of the inventions due to the unique combinations of feature of the each of the inventions. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was not made to request an oral election to the above restriction requirement, due to the complexity of the requirement.  See MPEP 812.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                             /EVAN H MACFARLANE/Examiner, Art Unit 3724